RICE, C. J.
We hold the indictment sufficient, upon the single ground, that it is in the form prescribed in the Code. — Noles v. The State, 24 Ala. R. 672; Elam v. The State, 26 Ala. R. 48; Mayo v. The State, at present term.
A justice’s office, like a register’s office, is a “public house,” -within the meaning of section 3248 of the Code. The reason is, that by the very nature of the business to which it is appropriated, every person who has, or desires to have, any official transaction with such officer, or who has any interest in examining his official books, is, in legal contemplation, invited or licensed to go to his office. In no just sense, can such office be called a private house. Arnold v. The State, 29 Ala. R. 46; Huffman v. The State, 29 Ala. R. 40.
As the front room of the house mentioned in the ovi-*22deuce, and in the charge in this case, is within the prohibition of section 3243 of the Code, the back room prima facie partakes of its character, and is also within the prohibition, unless the proof shows that it was so disconnected from the front room, by an appropriation to a distinct and separate use, as to make it, in law, as separate and distinct from the front room, as if the two rooms were, in fact, two distinct houses. Under our former decisions, it is clear that no such disconnection is proved in this case. See cases cited supra.
This case is unlike Bale v. The State, 27 Ala. R. 31. In that case, the playing was shown to have occurred in a room rented and occupied by one person for a sleeping apartment, in the second story of a house; and we held, that the fact that the first story was used by another person for the sale of vinous and spirituous liquors, did not, of itself, make the part which was appropriated to such separate purpose partake of its character, so as to warrant a conviction under the section of' the Code above cited.— The disconnection in that case was clearly proved, and the decision was correct upon the facts. But here no such disconnection is proved.
The charge of the court below is free from error, and the judgment is affirmed.